8
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-5, 8-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190178980 A1) in view of Mashino et al. (US 20110129047 A1) and CHERUKURI (WO 2016187458 A1) – cited on PTO-892 mailed on 10/22/2021.
	Regarding claims 1, 12 and 20, Zhang discloses a system, a method and computer program for practicing the system, for filtering out signals (para. 0103, 0144), the system comprising a wireless access point located in an active sensing area (para. 0102, 0147), the wireless access point comprising at least two transceivers (para. 0369, 0472), wherein the wireless access point records channel state information detected by the at least two transceivers (para. 0106-0107, 0144, 0147, 0286); a low-pass filter executable to filter out a predetermined type of unwanted high frequency signals from the channel state information (para. 0201, 0334-0335); a plurality of spectral analysis components executable to push the limit of the signal-noise-ratio within a frequency domain corresponding to an absolute value (e.g., power spectrum or energy spectrum, which indicates the relative magnitudes of the frequency components) of the channel state information (para. 0390, and the discussions of operations 412-418 in Fig. 4), including a second filter executable to filter out a predetermined type of unwanted low frequency signals from the channel state information (para. 0397: “ … one can use bandpass filtering to eliminate the high-frequency and low-frequency noise and makes the breathing signal much more stable over time”); and a cloud server 
communicatively coupled to the wireless access point (para. 0147, 0162, 0219, 0371-0372) that includes a profile module (e.g., a server-side software and/or firmware module configured to implement the tasks specified in para. 0219, 0310, 0352) executable to monitor the channel state information for an activity corresponding to motion (e.g., a periodic or pseudo-periodic motion such as breathing, heartbeat, etc.) of an object in the active sensing area (para. 0143) based on the channel state information from which both unwanted high frequency signals and unwanted low frequency signals have been filtered out (para. 0103: “ … the pseudo-periodic motion of the object in the venue, and computing a current characteristics related to the pseudo-periodic motion of the object in the current sliding time window based on …”; also see para. 0383-0384, 0403-0404).
	Zhang does not mention explicitly: said plurality of spectral analysis components comprise a notch filter executable to reject a predetermined type of unwanted low frequency signals from a gap within the frequency domain corresponding to an absolute value of the channel state information; and a profile database accessible by the cloud server, wherein multiple instances of object motion in the active sensing area are paired with user feedback and stored as an activity profile.  
	Mashino teaches a reception device and method which reduce the effect of an interference signal in a multicarrier transmission scheme (Abstract), comprising a notch filter executable to reject a predetermined type of unwanted frequency signals from a gap within a frequency domain corresponding to an absolute value of the reception signal (para. 0054-0056).
Since Zhang teaches the general condition of the plurality of spectral analysis components (para. 0334, 0390) and the need of filtering out a predetermined type of unwanted high and low frequency signals from the channel state information (para. 0338, 0397), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mashino’s notch filter into Zhang’s spectral analysis components such that the notch filter is executable to reject a predetermined type of unwanted low frequency signals from a gap within a frequency domain corresponding to an absolute value of the channel state information, as an intended use of the Mashino invention. Doing so would reduce the effect of an interference signal while suppressing increases in a circuit scale and a processing time (Mashino, Abstract; para. 0003, 0010). The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
The combination of Zhang and Mashino is silent on: a profile database accessible by the cloud server, wherein multiple instances of object motion in the active sensing area are paired with user feedback and stored as an activity profile.
CHERUKURI discloses a system and method for gathering or extracting information in a network, comprising: a device configured to obtain channel information from a wireless access point, forms a data set based on the channel information (para. 0079, 0200, 0206), and analyzes changes in the data set at a server (e.g., 104 in Fig. 1 or 507 including the Database Schema 516 shown in Fig. 5) by: identifying that the data set includes a plurality of similar instances of an activity (e.g., the activities related to the user input activity, see para. 0144; or the activities conforming to the user goal, see para. 0145) that lacks a matching profile (para. 0143: “When there is no match in the database schema, this indicates that the user input activity is new to the system”), and defining a new profile that combines the similar instances with user feedback (i.e., the user input activity or the user goal) regarding the activity, wherein multiple instances of the activity are paired with user feedback and stored in a profile database (i.e., the database schema) accessible by the server as an activity profile (para. 0144: “The database schema has built a new relation among the user input activity and the user's user profile by linking user interest and user attributes to the user input activity from the user 1005. The search session is saved to the database schema 1006 for future use”; also see para. 0145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHERUKURI’s teaching of analyzing changes in the data set, creating and storing the new activity profile into the combination of Zhang and Mashino to arrive the claimed invention. Doing so would keep the collection of activity profiles updated thus maintain pre-defined multidimensional relations among the user feedback, user attributes, and the action verbs (CHERUKURI, para. 0055-0057, 0060).
Regarding claim 2, Zhang discloses: wherein each set of object motion and filtered channel state information is associated with a different activity profile for human physical motion (para. 0143-0144, 0147, 0201, 0194, 0225, 0324).
Regarding claim 4, Zhang discloses: wherein the low-pass filter is associated with the cloud server or with the wireless access point (para. 0147, 0201).  
Regarding claim 5, Zhang discloses: wherein the second filter is associated with the cloud server or with the wireless access point (para. 0397). As such the combination of Zhang and Mashino renders the claimed invention obvious.
Regarding claim 8, the combination of Zhang and Mashino does not mention explicitly: wherein the notch filter is a second order band-stop Bessel filter.  
Examiner takes official notice that a second order band-stop Bessel filter utilized as a notch filter to improve the quality of measurement signal is well known in the art. Since Zhang teaches the general condition of filtering out unwanted low frequency signals from the channel state information (para. 0397) and Mashino teaches the use of a notch filter (para. 0054-0056), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Mashino with substituting a second order band-stop Bessel filter for Mashino’s notch filter to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 9, Zhang discloses: said system further comprising an agent device (e.g., a Type 2 device) communicatively coupled to both the wireless access point and the cloud server (para. 0147-0148, 0162), wherein the agent obtains the channel state information from the wireless access point and communicates the channel state information to the cloud server (para. 0368, 0370-0372).
Regarding claim 10, Zhang discloses: wherein the agent device further obtains response data associated with the channel state information, the response data including at least one of phase response of an associated channel, frequency response of the channel, impulse response of the channel, and received signal strength indicators (para. 0199, 0286, 0428).
Regarding claim 11, Zhang does not mention explicitly: wherein the agent device identifies similar instances of an activity that lacks a matching profile and defines a new profile for the activity.  
CHERUKURI teaches a device configured to obtain channel information from a wireless access point, forms a data set based on the channel information (para. 0079, 0200, 0206), identifies that the data set includes a plurality of similar instances of an activity (e.g., the activities related to the user input activity, see para. 0144; or the activities conforming to the user goal, see para. 0145) that lacks a matching profile (para. 0143: “When there is no match in the database schema, this indicates that the user input activity is new to the system”), and defines a new profile that combines the similar instances (i.e., the user input activity or the user goal) for the activity (para. 0144: “The database schema has built a new relation among the user input activity and the user's user profile by linking user interest and user attributes to the user input activity from the user 1005. The search session is saved to the database schema 1006 for future use”; also see para. 0145).  As such, the combination of Zhang/Mashino/CHERUKURI renders the claimed invention obvious (see discussion for claim 1 above).
Regarding claim 13, Zhang discloses the claimed invention (see discussion for claim 2 above).
Regarding claim 17, Zhang discloses: wherein filtering out the unwanted signals includes removing one or more frequency bands (para. 0201, 0334-0335, 0397).  
Regarding claim 18, Zhang discloses: said method further comprising communicating channel state information and response data to the cloud server (para. 0368, 0370-0372), wherein the response data includes at least one of phase response of an associated channel, frequency response of the channel, impulse response of the channel, and received signal strength indicators (para. 0199, 0286, 0428).
Regarding claim 19, the combination of Zhang/Mashino/CHERUKURI renders the claimed invention obvious (see discussion for claim 11 above).
5.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Mashino et al. and CHERUKURI as applied to claim 1 or 12 above, further in view of Chen et al. (US 20160277529 A1).
Regarding claims 3 and 14, Zhang does not mention explicitly: wherein the activity profile for human physical motion is further identified from a sum of a similarity measurement of the filtered channel state information and a similarity measurement of one or more sets of channel state information profiles.  
Chen discloses a system for filtering out signals comprising: a wireless access point located in an active sensing area (para. 0007), wherein the wireless access point detects and records channel state information (para. 0007); a plurality of filters executable to filter out unwanted signals from the recorded channel state information (para. 0028-0030); a server configured to identify an activity profile based on the filtered channel state information (para. 0007), wherein the server identifies the activity profile based on a sum of a similarity measurement of the filtered channel state information and a similarity measurement of one or more sets of channel state information profiles (para. 0014).  
Since Zhang teaches the general condition of characterizing the filtered channel state information (para. 0427, 0429), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang, Mashino and CHERUKURI with incorporating Chen’s teaching of identifying the activity profile based on a sum of a similarity measurement of the filtered channel state information and a similarity measurement of one or more sets of channel state information profiles to arrive the claimed invention. Doing so would allow to determine and classify accurately the activity of a moving object in the environment at the time corresponding to the channel state information data set (Chen, para. 0007-0008, 0034).
6.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Mashino et al. and CHERUKURI as applied to claim 1 or 12 above, further in view of Zurek et al. (US 20140278389 A1) and Cendrillon et al. (US 20130102256 A1).
Regarding claims 6 and 15, the combination of Zhang, Mashino and CHERUKURI does not mention explicitly: wherein the notch filter further filters out energy of low-frequency variations associated with false positives in real-time, and identifies one or more components about 0.5Hz in a channel matrix H for preservation.  
Zurek teaches a notch filter configured to filter out energy of low-frequency variations associated with false positives in real-time (para. 0065, 0119-0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zurek’s teaching of notch filter into the combination of Zhang/Mashino/CHERUKURI, such that the system is able to filter out energy of low-frequency variations associated with false positives in real-time (Zurek, para. 0065, 0119-0120). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Cendrillon discloses a system for filtering out signals comprising a notch filter configured to identify one or more components in a channel matrix H for preservation (para. 0017, 0019, 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cendrillon’s teaching of notch filter into the combination of Zhang, Mashino, CHERUKURI and Zurek, such that the system is able to define characteristics of the transmission channel, generally, as well as characteristics of an interference channel that causes interference to be received at the receive antennas thus facilitate processing/filtering the received signal/data (Cendrillon, para. 0017).
Cendrillon does not mention explicitly: the one or more components to be identified are at frequency component above 0.5Hz. However, it is deemed that the feature in question relates merely to choosing optimum values for the frequency components to be identified in Cendrillon invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
7.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Mashino et al. and CHERUKURI as applied to claim 1 or 12 above, further in view of Cendrillon et al.
Regarding claims 7 and 16, Zhang discloses: wherein the low-pass filter rejects energy of high-frequency variations associated with false positives in a wireless motion detection system (para. 0201, 0334-0335).
Zhang does not mention explicitly: wherein the low-pass filter identifies parts of motion information below 5Hz in a channel matrix H for preservation.  
Cendrillon discloses a system for filtering out signals comprising a channel matrix H wherein said filtering identifies parts in the channel matrix H for preservation (para. 0019, 0026, 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang/Mashino/CHERUKURI to create a channel matrix H as taught by Cendrillon, and apply it to identify specific parts of motion information below 5Hz for preservation as an intended use of the created channel matrix H. Doing so would allow the system to define characteristics of the transmission channel, generally, as well as characteristics of an interference channel that causes interference to be received at the receive antennas thus facilitate processing/filtering the received signal/data (Cendrillon, para. 0017). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Response to Arguments
8.	Applicant's arguments received 07/08/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-7 as set forth above in this Office action.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864